Citation Nr: 0844888	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-17 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back pain.

2.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

3.  Entitlement to service connection for cervical 
degenerative joint disease, with C-8 radiculopathy.

4.  Entitlement to service connection for dysthymia and major 
depression, claimed as secondary to cervical degenerative 
joint disease.

5.  Entitlement to service connection for a compression 
fracture of the thoracic spine.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in June 2008.  A transcript of the hearing 
is of record.  

Following the hearing, VA received additional evidence in 
support of the veteran's appeal (pertinent to the issues of 
degenerative joint disease; dysthymia and major depression, 
claimed as secondary to cervical degenerative joint disease; 
and a compression fracture of the thoracic spine), which was 
not previously considered by the agency of original 
jurisdiction (AOJ).  The evidence was not accompanied by a 
waiver of AOJ consideration.  A waiver of initial RO 
consideration was also not formally and clearly entered into 
the record orally by either the veteran or his 
representative.  Since the claim has not been granted in 
full, referral of this evidence to the RO is required.  See 
38 C.F.R. § 20.1304(c) (2007).  

The appeal as to the issues of entitlement to service 
connection for cervical degenerative joint disease; dysthymia 
and major depression, claimed as secondary to cervical 
degenerative joint disease; and a compression fracture of the 
thoracic spine are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During a June 2008 hearing, the appellant withdrew his 
appeal in the matter of entitlement to service connection for 
low back pain; there is no question of law or fact before the 
Board regarding this issue.

2.  Bilateral hearing loss was not manifested during active 
duty service or within one year of separation; and a current 
hearing loss disability is not related to service.


CONCLUSIONS OF LAW

1.  The veteran has withdrawn his appeal for service 
connection for low back pain; the Board has no further 
jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105 
(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.204 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service; nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet App 473 (2006).  

VA provided VCAA required notice in correspondence sent to 
the veteran in January 2005 and May 2008.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claim.  In particular, the 
May 2008 letter provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disabilities under consideration, pursuant to 
the recent holding in the Dingess decision.  

There is a timing deficiency in that the May 2008 letter was 
sent after the initial adjudication of the claims.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Any notice 
error will be presumed prejudicial unless VA can show that 
the error did not affect the essential fairness of the 
adjudication and persuade the Court that the purpose of the 
notice was not frustrated, for example by demonstrating "(1) 
that any defect was cured by actual knowledge on the part of 
the claimant, (2) that a reasonable person could be expected 
to understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law." 
Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), 
George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect. See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006). 

The veteran is not prejudiced by the delayed notice because 
the hearing loss claim is being denied, and he has withdrawn 
the low back claim.  Hence, no rating or effective date is 
being set.

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service medical records, and VA treatment records.  The 
veteran has also been afforded necessary examinations.  The 
veteran has not identified any outstanding records for VA to 
obtain that were relevant to the claim and the Board is 
likewise unaware of such.  


Factual Background & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Finally, certain chronic diseases, including organic diseases 
of the nervous system, may be presumed to have been incurred 
or aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  



Low back pain

Under 38 C.F.R. § 20.204, an appeal may be withdrawn at a 
hearing, at any time before the Board promulgates a decision. 
Under 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101, the Board has 
jurisdiction where there is a question of law or fact on 
appeal to the Secretary.  At the hearing in June 2008, the 
appellant withdrew the appeal he had pending before the Board 
with regard to low back pain.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  The Board has no further jurisdiction in this 
issue, and the appeal must be dismissed.

Bilateral hearing loss 

The veteran's DD 214, certificate of discharge from service, 
reflects a military occupational specialty (MOS) of 71T20, 
Maintenance Data Specialist.  Service treatment records show 
that the veteran's hearing was normal upon entering service.  
There is no record of complaint or treatment for hearing loss 
in service.  Service records dated in June 1971 shows right 
ear cerumen removal with resultant tinnitus, but no hearing 
difficulty reported.  The September 1971 separation 
examination shows normal hearing.

The post-service VA outpatient treatment records, dated from 
August 2001 to April 2008, show no complaint or treatment for 
bilateral hearing loss.  The veteran was afforded a VA 
audiological examination in August 2005.  His claims file was 
reviewed by the examiner, who noted that the enlistment and 
separation physicals showed hearing within normal limits 
bilaterally.  The veteran reported that his right ear hearing 
was worse than the left.  He reported significant noise 
exposure while in military service.  

The veteran indicated that in basic training a 50 caliber 
machine gun went off within three feet of his ears, with 
constant bilateral tinnitus present ever since.  He denied 
any post-service occupational noise exposure, but noted that 
he used black powder hunting rifles on occasion, although 
with use of hearing protection.  Following a complete 
audiological evaluation, the examiner stated that the veteran 
had hearing within normal limits through 1000 Hertz (Hz), 
sloping to a mild to moderate sensorineural hearing loss in 
the right ear; and normal hearing through 2000 Hz, sloping to 
a mild sensorineural hearing loss through 4000 Hz, then 
sloping further down to moderately severe hearing loss in the 
left ear.  Word recognition was excellent in both ears.  

The examiner stated that while the veteran reported 
significant noise exposure during military service, hearing 
was within normal limits at separation.  He stated further 
that, at present, the audiological results are greater than 
age norms across all frequencies and are inconsistent with 
noise exposure alone.  He therefore concluded that the 
etiology of the veteran's hearing loss could not be resolved 
without resorting to speculation.  

At a hearing in June 2008, the veteran testified that 
although his MOS shows he was a maintenance data specialist, 
he was assigned to advanced infantry training after basic 
training.  He stated that during such training, he used M-60 
machine guns, 50-caliber guns, the M-79 grenade launcher, and 
45- caliber pistols.  He also reported noise from training in 
helicopters in Panama.  The veteran also reported acute ear 
trauma from a 50-caliber machine gun going off near his ear, 
which reportedly caused tinnitus.  The veteran also stated 
that the current hearing loss began 10 years earlier (i.e. in 
1998).

The Board notes that there is no objective record of acute 
ear trauma or hearing loss in service.  Yet, based on the 
veteran's testimony, which is considered credible, the record 
supports a finding that he had military noise exposure.  The 
difficulty with the veteran's case though, is that in 
addition to the absence of hearing loss shown in service--
there is no complaint or clinical treatment of a hearing loss 
disorder noted until 2005; nearly 34 years after the 
veteran's discharge from service.  Moreover, per the 
veteran's own testimony, the current hearing loss symptoms 
began only 10 years ago, or in 1998.  

Thus, the initial manifestation which occurred between some 
20 and 30 years post-service is too remote in time from 
service, to be related to service without competent (medical) 
evidence to the contrary.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence 
of a disorder or disease during service may be rebutted by 
absence of medical treatment for, or related complaints 
about, the claimed condition for a prolonged period after 
service).  

The veteran has not provided any evidence in the form of 
medical opinions or evidence to establish an etiological 
nexus to military service.  The only medical opinion of 
record is that of the VA medical examiner who indicated he 
was unable to determine whether the current bilateral hearing 
loss is related to military without resorting to speculation.  
The Court has held that medical opinions that are 
speculative, general, or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  Thus, the VA opinion cannot support the claim. 
However, it is significant to note that the examiner stated 
the veteran's current hearing loss is inconsistent with noise 
exposure alone, which in fact provides evidence against the 
claim.  

In sum, there is no evidence of hearing loss in service or 
shortly thereafter; and there is no medical evidence of an 
etiological link between the current hearing loss and 
service.  Also, the current bilateral hearing loss disability 
was not diagnosed within one year of separation of service.  
Thus, service connection may not be presumed.  See 38 C.F.R. 
§ 3.307, 3.309.  On the basis of the foregoing, the Board 
finds that the criteria for establishing service connection 
for bilateral hearing loss have not been met.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


ORDER

The claim of entitlement to service connection for low back 
pain is dismissed.

Service connection for bilateral hearing loss is denied.


REMAND

Following certification of the veteran's appeal to the Board, 
additional medical evidence (VA outpatient treatment records 
dated from August 2005 to present) concerning the veteran's 
claim for entitlement to service connection for cervical 
degenerative joint disease; dysthymia and major depression, 
claimed as secondary to cervical degenerative joint disease; 
and a compression fracture of the thoracic spine was added to 
the veteran's claims file.  

This evidence was not reviewed by the agency of original 
jurisdiction.  In November 2004, the Board sent the veteran a 
letter asking whether he wanted to waive consideration of 
this evidence by the agency of original jurisdiction.  He was 
informed that if he did not respond, the Board would presume 
that he wanted the case remanded so that the evidence could 
be considered by such an agency.

Pursuant to 38 C.F.R. §§ 19.37, 20.1304(c), any pertinent 
evidence, not previously reviewed at the RO, but received 
from the veteran prior to the transfer of the VA claims file 
to the Board, or evidence which is accepted first at the 
Board, must be initially reviewed by the RO, unless this 
procedural right is waived by the veteran or his 
representative.  No waiver has been received in this case.  

Also, when the RO receives evidence relevant to a claim 
properly before it that is not duplicative of evidence 
already discussed in a SOC or SSOC, it must prepare another 
SSOC reviewing that evidence.  See 38 C.F.R. §§ 19.31(b)(1); 
cf. 38 C.F.R. § 20.1304(c) (2007).

Accordingly, the case is REMANDED for the following action:

If the claim remains denied, the AOJ must 
issue a SSOC reviewing the evidence 
received since the last SSOC, the case 
should be returned to the Board if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


